Case 1:00-cr-01078-NGG Document 401 Filed 08/05/21 Page 1 of 6 PageID #: 1686




      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
      UNITED STATES OF AMERICA,
                                                         MEMORANDUM & ORDER
                   -against-                               00-CR-1078 (NGG)
      DANIEL HERNANDEZ,
                               Defendant.


           NICHOLAS G. GARAUFIS, United States District Judge.
           Defendant Daniel Hernandez moves, pro se, for an order grant-
           ing a sentence reduction or compassionate release pursuant to
           18 U.S.C. § 3582(c)(1)(A), arguing that his underlying medical
           conditions constitute an “extraordinary and compelling” circum-
           stance in light of the ongoing COVID-19 pandemic, thus meriting
           his early release from prison. (See Mot. for Compassionate Re-
           lease (“Mot.”) (Dkt. 394).) The Government opposes the motion,
           arguing that Mr. Hernandez has failed to establish that his cir-
           cumstances are “extraordinary and compelling,” that he remains
           a danger to the community, and that the sentencing factors set
           forth under 18 U.S.C. § 3553(a) support his continued detention.
           (See Gov’t Opp. to Mot. (“Opp.”) (Dkt. 396).) For the following
           reasons, Mr. Hernandez’s motion is DENIED.

                  I.     BACKGROUND
           Mr. Hernandez, who is currently incarcerated at the United
           States Penitentiary, Canaan (“USP Canaan”) has served approxi-
           mately 22 years of a life sentence imposed in 2006. (Opp. at 1-2,
           7-8.) On July 12, 2001, a jury in this court convicted Mr. Hernan-
           dez of racketeering, racketeering conspiracy, conspiracy to
           commit Hobbs Act robberies, commission of Hobbs Act robberies,
           and conspiracy to distribute heroin. (Id. at 1.) The charges arose
           from Mr. Hernandez’s role in the “Woodbine Crew,” a heroin dis-
           tribution operation in Brooklyn, New York. (Id.) Evidence




                                            1
Case 1:00-cr-01078-NGG Document 401 Filed 08/05/21 Page 2 of 6 PageID #: 1687




           presented at trial indicated that members of the Woodbine Crew,
           including Mr. Hernandez, committed violent robberies in fur-
           therance of their heroin distribution scheme. (Id. at 1-2.) On May
           10, 2002, Judge Reena Raggi, who had presided over Mr. Her-
           nandez’s trial, sentenced Mr. Hernandez to life imprisonment.
           (Id. at 2.) The Second Circuit subsequently affirmed Mr. Hernan-
           dez’s conviction but remanded his case for consideration of the
           factors set out in 18 U.S.C. § 3553(a), in light of United States v.
           Crosby, 397 F.3d 103 (2d Cir. 2005) and United States v. Booker,
           125 S. Ct. 738 (2005). On remand, Judge Raggi again imposed
           a sentence of lifetime imprisonment. (Id.)
           Mr. Hernandez is now 52 years old. (Mot. at 22.) He asserts that
           he has three health conditions that, along with his age, are
           known to increase his risk of serious illness or death if he con-
           tracts COVID-19: diabetes, hypertension, and obesity. (Id. at 18.)

                  II.     LEGAL STANDARD
           As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) au-
           thorizes courts to reduce a defendant’s sentence upon motion of
           the Director of the Bureau of Prisons (“BOP”), or upon motion of
           the defendant. A defendant may move under § 3582(c)(1)(A)
           only after the defendant has “fully exhausted all administrative
           rights to appeal a failure of the Bureau of Prisons to bring a mo-
           tion on the defendant’s behalf or the lapse of 30 days from the
           receipt of such a request by the warden of the defendant’s facility,
           whichever is earlier.” Id.
           In relevant part, a court may reduce a defendant’s sentence under
           § 3582(c)(1)(A) only if it finds that “extraordinary and compel-
           ling reasons warrant such a reduction,” and that “such a
           reduction is consistent with the applicable policy statements is-
           sued by the Sentencing Commission.” Id. The court therefore
           must consider “the factors set forth in [18 U.S.C. § 3553(a)] to
           the extent that they are applicable.” Id. District courts are “free[]




                                            2
Case 1:00-cr-01078-NGG Document 401 Filed 08/05/21 Page 3 of 6 PageID #: 1688




           . . . to consider the full slate of extraordinary and compelling rea-
           sons that an imprisoned person might bring before them in
           motions for compassionate release.” United States v. Brooker, 976
           F.3d 228, 237 (2d Cir. 2020). “The only statutory limit on what
           a court may consider to be extraordinary and compelling is that
           ‘rehabilitation . . . alone shall not be considered an extraordinary
           and compelling reason.’” Id. at 237-38 (quoting 28 U.S.C. §
           994(t) (emphasis added in Brooker)).
           Although district courts are not bound by the Sentencing Com-
           mission’s determination of what constitutes an “extraordinary
           and compelling” circumstance, its policy statement does provide
           relevant guidance. See § 3582(c)(1)(A). The Sentencing Com-
           mission has determined that a defendant’s circumstances are
           “extraordinary and compelling” when, inter alia, the defendant
           is “suffering from a terminal illness” or a “serious physical or
           medical condition . . . that substantially diminishes the ability of
           the defendant to provide self-care within the environment of a
           correctional facility.” U.S.S.G. § 1B1.13(1)(A) & Application
           Note 1(A).
           Even if there are extraordinary and compelling reasons to grant
           a defendant’s motion, the court may reduce a sentence under §
           3582(c)(1)(A) only if such relief is consistent with the sentencing
           factors listed in § 3553(a). See § 3582(c)(1)(A). Those factors
           include, inter alia, “the nature and circumstances of the offense
           and the history and characteristics of the defendant; [as well as]
           the need for the sentence imposed to reflect the seriousness of
           the offense, to promote respect for the law, [] to provide just
           punishment for the offense[,] to afford adequate deterrence to
           criminal conduct[,] to protect the public from further crimes of
           the defendant[,] and to provide the defendant with needed edu-
           cational or vocational training, medical care, or other
           correctional treatment in the most effective manner.” § 3553(a).




                                            3
Case 1:00-cr-01078-NGG Document 401 Filed 08/05/21 Page 4 of 6 PageID #: 1689




                   III.     DISCUSSION
           The Government does not dispute that Mr. Hernandez suffers
           from the medical conditions identified in his motion, or that in-
           dividuals with those conditions may be vulnerable to serious
           consequences of COVID-19. (See Opp. at 8.) However, it con-
           tends that his medical conditions do not constitute
           “extraordinary and compelling circumstances” because Mr. Her-
           nandez receives appropriate medical care and treatment from
           the BOP, because he is only 52 years old, and because USP Ca-
           naan has adequately protected its residents from the coronavirus.
           (Id. at 8-11.) It also argues that Mr. Hernandez poses a danger to
           the community and that his release would not be consistent with
           the sentencing factors set forth in § 3553(a).
           The Government’s argument that Mr. Hernandez’s circumstances
           are not extraordinary and compelling relies on two central prem-
           ises: (1) Mr. Hernandez is unlikely to contract COVID-19 at USP
           Canaan, given its track record of protecting him and other resi-
           dents from the virus; and (2) if Mr. Hernandez did contract
           COVID-19, he would not be particularly likely to suffer serious
           consequences, notwithstanding his acknowledged co-morbidi-
           ties, because he receives good medical care and is not elderly.
           While the court finds that the first of these premises, in particular,
           is undermined by the sad lessons of the last eighteen months, 1 it
           declines to decide whether Mr. Hernandez’s circumstances are




           1
             Despite the BOP’s best efforts to protect its residents from infection, it is
           indisputable that residents of prisons face markedly higher risk of exposure
           to COVID-19 than the general population. See, e.g., Eddie Burkhalter, et
           al., New York Times, “Incarcerated and Infected: How the Virus Tore
           Through the U.S. Prison System,” Apr. 10, 2021, https://www.ny-
           times.com/interactive/2021/04/10/us/covid-prison-outbreak.html (last
           visited July 28, 2021).




                                                 4
Case 1:00-cr-01078-NGG Document 401 Filed 08/05/21 Page 5 of 6 PageID #: 1690




           sufficiently extraordinary and compelling to warrant relief under
           § 3582(c)(1)(A). 2
           Even assuming, without deciding, that Mr. Hernandez’s situation
           may meet the “extraordinary and compelling” standard, it would
           be inconsistent with the relevant factors outlined in 18 U.S.C.
           § 3553(a) to reduce Mr. Hernandez’s sentence or to order his re-
           lease. In particular, the seriousness of Mr. Hernandez’s offenses
           and related conduct, which included acts of violence and the use
           of firearms as an intimidation tactic, leads the court to conclude
           that a reduction of his sentence is not warranted at this time. In
           resentencing Mr. Hernandez, Judge Raggi, who had presided
           over his trial, described a pattern of “really terrible violence . . .
           people maimed, people threatened with murder, people threat-
           ened with all kinds of violence” as the basis for her conclusion
           that “anything less than a life sentence would not adequately pro-
           tect the public.” (Tr. of Jan. 30, 2006 Resentencing (Dkt. 396-1)
           at 22.) The court defers to Judge Raggi’s informed and well sup-
           ported assessment of the seriousness of Mr. Hernandez’s crimes.
           The court’s conclusion is bolstered by Mr. Hernandez’s behavior
           during his period of incarceration. While Mr. Hernandez empha-
           sizes that he has not been disciplined for rule violations in the
           last eight years, his disciplinary record over the first fourteen
           years of his incarceration raises serious concerns about the ap-
           propriateness of release. (Mot. at 27.) In particular, his
           infractions include engaging in sexual acts, fighting with another


           2
             The parties briefed the merits of Mr. Hernandez’s application before vac-
           cines for COVID-19 were widely available to residents of federal prisons,
           and the court has not been advised as to whether Mr. Hernandez has re-
           ceived a COVID-19 vaccine. Because it is not necessary to the disposition
           of this motion, the court declines to consider the effect of a petitioning
           defendant’s vaccination status on the “extraordinary and compelling” na-
           ture of health conditions that heighten an individual’s vulnerability to the
           negative consequences of COVID-19.




                                                5
Case 1:00-cr-01078-NGG Document 401 Filed 08/05/21 Page 6 of 6 PageID #: 1691




               incarcerated individual, and assaulting another incarcerated in-
               dividual with a weapon. (Opp. at 11, 13.) The court therefore
               finds that Mr. Hernandez’s disciplinary record suggests that his
               release would not be consistent with certain § 3553(a) factors,
               including the need to protect the public from further crimes. Be-
               cause the § 3553(a) factors do not weigh in favor of the
               requested relief, the court finds that a sentence reduction is not
               warranted at this time.

                      IV. CONCLUSION
               For the foregoing reasons, Mr. Hernandez’s motion is DENIED.


      SO ORDERED.


      Dated:      Brooklyn, New York
                  August 5, 2021

                                                          _/s/ Nicholas G. Garaufis_
                                                          NICHOLAS G. GARAUFIS
                                                          United States District Judge




                                               6
